Citation Nr: 1116149	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-24 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, claimed as bursitis.  

2.  Entitlement to service connection for right epididymitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or depression. 

4.  Entitlement to serviced connection for a right ankle disorder.
 
5.  Entitlement to serviced connection for a cardiac disorder.

6.  Entitlement to serviced connection for carpal tunnel syndrome, left wrist.

7.  Entitlement to serviced connection for carpal tunnel syndrome, right wrist.

8.  Entitlement to serviced connection for a right elbow disorder.
 
9.  Entitlement to service connection for kidney stones.

10.  Entitlement to service connection for left ankle disorder.

11.  Entitlement to service connection for a chronic disorder manifested by left leg shortening.

12.  Entitlement to an increased (compensable) evaluation for bilateral pes planus, prior to August 3, 2009, and to an evaluation in excess of 10 percent from that date.  

13.  Entitlement to an increased evaluation in excess of 20 percent for lumbar spine degenerative disc disease, L4-L5 and facet joint arthritis, L5-S1, prior to May 15, 2006, and from that date.

14.  Entitlement to an increased initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) prior to August 3, 2009, and from that date.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to November 1988, followed by reserve component service.  The Veteran then had active service, including in the Persian Gulf, from February 1991 to July 1991, followed by reserve component service.  The Veteran then had active service from July 1999 to September 2005, when he was separated from military service based on disability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

Claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In keeping with the Clemons decision, the Board has recharacterized the Veteran's claims for service connection for depression and for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Board notes that issues deferred in rating decisions issued May 2009 and August 2009 are not before the Board on appeal at this time, to include the claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

The Board notes that, following the Veteran's first period of service, claims for service connection for several disorders were denied.  The Veteran has again sought service connection for some of the disorders for which service connection was previously denied.  The RO initially advised the Veteran that new and material evidence was required to reopen these claims.  However, the RO subsequently determined that, because there were additional service treatment records, each of these claims should be addressed de novo.  Since de novo review is required as a matter of regulation where there are additional service treatment records, no further discussion of new and material evidence is required as to any claim denied following the Veteran's first period of service.  
The Board notes that the Veteran has submitted several statements indicating that awards of service connection for various disabilities should be effective in 1988, following the Veteran's first separation from active duty.  These statements are REFERRED to the agency of original jurisdiction (AOJ) for any necessary action.

The Veteran requested a hearing before the Board.  The requested hearing was conducted by the undersigned Veterans Law Judge in St. Petersburg, Florida in January 2010.

The claims for service connection for a right shoulder disorder, claimed as bursitis, epididymitis, an acquired psychiatric disorder, to include PTSD or depression, a right ankle disorder, a cardiac disorder, carpal tunnel syndrome, left wrist, carpal tunnel syndrome, right wrist, a right elbow disorder, kidney stones, a left ankle disorder, a chronic disorder manifested by left leg shortening, and the claims for bilateral pes planus, for an evaluation in excess of 20 percent for lumbar spine degenerative disc disease, L4-L5, and facet joint arthritis, L5-S1, from May 16, 2006, and for an initial evaluation in excess of 10 percent for GERD from August 4, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran submitted additional evidence which was received by the Board in February 2011.  This additional evidence does not include any item which is relevant to any determination decided below, although there are items which are relevant to several claims addressed in the Remand appended to this decision.  As these items are Remanded, the agency of original jurisdiction will have an opportunity to review that evidence.  38 C.F.R. §§ 19.37, 20.1304 (2010) (pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived).  Appellate review may proceed.  



FINDINGS OF FACT

1.  December 2007 VA examination disclosed that the Veteran did not manifest bowing of the Achilles tendon or objective pain on manipulation of either foot, but bowing of the Achilles tendon and objective pain on manipulation of the feet were present on VA examination conducted on August 3, 2009.

2.  May 15, 2006 VA examination disclosed lumbar spine disability manifested forward flexion limited to 60 degrees, with consideration of pain, but not by periods of incapacitation requiring bedrest prescribed by a health care provider.  

3.  August 3, 2009 VA examination disclosed that the Veteran's GERD was not productive of anemia or of considerable impairment of the Veteran's health, although the Veteran required medication and had daily epigastric pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation for bilateral pes planus were not met prior to August 3, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 (2010).

2.  The criteria for a compensable, 10 percent evaluation for pes planus are met from August 3, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 (2010).

3.  Criteria for an evaluation in excess of 20 percent for lumbar degenerative disc disease are not met prior to May 15, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

4.  Criteria for an initial evaluation in excess of 10 percent for GERD are not met for the period prior to May August 3, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.112, 4.113, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

1.  Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Where an appeal for an increased initial evaluation arises following an original grant of service connection, as is the case with the appeal for an increased evaluation for GERD, the underlying claim for service connection has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the intended purpose of the notice has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As to the evaluation for service-connected GERD, no further discussion of the duty to notify or the duty to assist is required.

As to the claims for increased evaluations for service-connected lumbar disability and service-connected pes planus, letters issued in May 2006 and July 2007 notified the Veteran of the general criteria for an increased evaluation for a service-connected disability.  The letters also advised the Veteran of the general criteria for determining a disability rating and for determining the effective date of the award when an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran's testimony before the Board in 2010 and the Veteran's frequent and voluminous written statements establish that the Veteran understood that evidence of increased severity of each disability was necessary to substantiate the claims.  Given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. 

2.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the Veteran's service treatment records.  Post-service clinical records have been obtained.  The Veteran has been provided examinations as to each service-connected disability addressed in this decision.  The Veteran has testified on his own behalf.  The Veteran has not identified any other evidence that might be relevant.  

The record does not otherwise indicate that there is any additional existing evidence that is necessary for a fair adjudication of any claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duties to notify and assist the Veteran have been met.  Appellate review may proceed.  

Claims for increased evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this instance, consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time during the pendency of the appeal, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

1.  Claim for increased evaluation for pes planus

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A mild, noncompensable pes planus is present when symptoms are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate impairment, bilaterally, manifested by the weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

Facts and analysis

The record establishes that the Veteran was awarded service connection for pes planus effective in 1988, the following the Veteran's separation from his first period of active service.

At his December 4, 2007, VA examination, the Veteran reported that he had increased pain due to pes planus because he had lost his shoe inserts.  He reported that he was able to walk one-quarter mile or stand for one hour without pain.  Objectively, there was no redness, swelling, stiffness, instability, abnormal weightbearing, hammertoes, callosities, atrophy, or malalignment of the midfoot in either foot.  Weightbearing was over the great toe.  The alignment of the Achilles tendon (tendo Achilles) was normal both on non-weightbearing and on weightbearing.  

In contrast, at VA examination conducted in August 2009, the examiner noted objective evidence of pain on palpation.  There was visible inward bowing of the Achilles tendon.  There was also valgus of the left heel, of 20 degrees, not correctable by manipulation, and valgus of the right heel, of 10 degrees or less.  There was no indication of swelling, callosities, or of such deformity as pronation.  

In this case, the December 2007 VA examination establishes that the Veteran did not manifest inward bowing of the tendo Achilles, did not manifest pain on manipulation, had pain on use only with walking more than one-quarter mile or standing more than one hour or when he did not have his shoe inserts.  The medical evidence establishes that the Veteran did not meet two of the three criteria for a compensable, 10 percent evaluation at the time of the December 2007 VA examination.  Therefore, the evidence regarding this period is not in equipoise to warrant a compensable evaluation. 

However, the August 3, 2009 VA examination discloses that the Veteran manifested bowing of the Achilles tendon and had pain on manipulation as well as on use of the feet.  The Veteran reported that his employment required a great deal of standing.  He was employed full-time as a security guard.  The Veteran met at least two of three criteria for a compensable, 10 percent evaluation.  An increase in the initial evaluation from noncompensable to compensable is warranted as of August 3, 2009, the date on which the increased symptoms are clinically demonstrated.  

The Veteran did not meet the criteria for a 30 percent evaluation on August 3, 2009, or at any time prior to that VA examination, since the examiner found that the valgus changes at the heels constituted "minimal" malalignment, and there was no pronation, no evidence of swelling, and no callosities.  The examiner characterized the Veteran's pes planus as mild on x-ray examination.  The Veteran did not manifest at least two of the four criteria required for a 30 percent rating, and did not meet or approximate the criteria for a 30 percent evaluation.  The evidence is unfavorable to an evaluation in excess of 10 percent.  

The Board also considered whether the Veteran's disability would warrant a higher evaluation under other Diagnostic Codes pertaining to the foot but, as noted above, service connection is in effect for pes planus only.  The criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5281, 5283, 5284 are not applicable.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  In this case, the December 2007 radiologic examination of the feet disclosed "mild" pes planus.  The examiner's impression was mild pes planus.  Even though the examination reflected an assessment of "mild" pes planus, the Board has considered all of the evidence rather than the examiner's characterization of the disorder.  However, since the Veteran meets only one of the three criteria for moderate pes planus, the Board finds that the objective evidence supports a finding that the Veteran's pes planus is "mild" as defined for purposes of VA compensation rather than "moderate," and a compensable evaluation, for moderate pes planus, is not warranted prior to August 3, 2009.  

The Board has also considered the Veteran's numerous written statements.  The Veteran contends that he is entitled to an increased evaluation because he needs orthotic inserts for his shoes.  However, the applicable regulation and criteria provide that evaluation is based on symptoms rather than on treatment. DC 5276.  

The Veteran also contends that he is entitled to an increased evaluation based on pain.  The criteria applicable for evaluation of pes planus include consideration of pain, and the Veteran's complaints of pain have been considered by the Board in the evaluations discussed in this decision.  

In sum, the preponderance of the probative evidence of record indicates that the Veteran's disability picture more nearly approximates a noncompensable rating prior to August 3, 2009, and a compensable, 10 percent evaluation on and from that date.  An increased rating is therefore not warranted for either period.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board also finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The record does not indicate that the Veteran's bilateral foot disability has necessitated frequent treatment, any hospitalization during the relevant period, or is manifested by marked industrial impairment.  In addition, records indicate that the Veteran was performing employment which required significant standing and walking at the time on the August 2009 VA examination.  Therefore, there is no objective evidence revealing that this condition caused marked interference with employment, e.g., beyond that already contemplated by the schedular rating criteria.  

In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied for the period addressed in this decision.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Claim for increased evaluation for lumbar disability

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (effective Sept. 26, 2003).  

The general rating formula provides the following criteria: a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1.

A 20 percent rating is warranted for degenerative disc disease at L5-S1, when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The formula for rating intervertebral disc syndrome based on incapacitating episodes allows for evaluations based upon incapacitating episodes of certain durations.  38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  
 
Facts and analysis

Service connection for lumbar strain was granted following Veteran's first period of service, effective in 1988.  After the Veteran was separated from his third period of active service, and in 2005, a 20 percent evaluation was assigned.  The Veteran seeks an evaluation in excess of 20 percent.  

Fee-basis VA examination was conducted in May 2006.  The Veteran reported pain radiating to the lower extremities and periods of incapacitation approximately monthly.  The Veteran's posture and gait were normal.  There was mild paraspinal muscle spasm and accentuation of the lumbar lordosis.  Flexion was to 60 degrees, with pain beginning at 60 degrees.  Extension was to 25 degrees, with pain beginning at 25 degrees.  Radiologic examination conducted in May 2006 disclosed normal vertebral alignment.  There was minimal spondylosis at L1 and L5 and degenerative joint disease.  The examiner assigned a diagnosis of degenerative disc disease.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain due to the bilateral pes planus disability are contemplated in the currently assigned noncompensable rating.  The examiner specifically determined that the Veteran's lumbar pain on forward flexion began at 60 degrees.  Resolving reasonable doubt in the Veteran's favor, the facts establish that the Veteran has range of motion not exceeding 60 degrees, so as to approximate the criteria for a 20 percent evaluation.  

However, the facts establish that the Veteran's range of motion, including with consideration of pain, exceeds 30 degrees.  Since a limitation of forward flexion to 30 degrees or less is required for the next higher evaluation, the Veteran does not meet the criterion for the next higher rating based on limitation of forward flexion.  The 2006 VA examination shows that the Veteran did not have ankylosis.  The examiner did not assign a diagnosis of IVDS, and the evidence establishes that the Veteran was not being treated for IVDS, although degenerative joint disease was diagnosed.  

With IVDS, evaluation may be assigned based on incapacitating episodes.  A 20 percent evaluation, the currently-assigned evaluation, is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  The appellant would be entitled to a 40 percent rating for his lumbosacral strain with incapacitating episodes having a total duration of at least four week but less than six weeks during the past twelve months.

At the time of the May 2006 VA examination, the Veteran reported that he required "complete bedrest" for his back pain two or three times per month.  He reported that these periods of incapacitation required seven to 10 days of bed rest.  The Veteran also reported incapacitation of approximately two weeks in the past year.  He also reported that he had not lost any time from work in the past year because of his back disability.  The Board finds that, if the Veteran had periods of incapacitation, the extent of such incapacitation was encompassed within the two to four weeks of incapacitation considered commensurate with a 20 percent evaluation.  The Board also notes that there are no records that the Veteran sought VA clinical treatment for his back disability during the period from his service discharge in September 2005 prior to his May 15, 2006 VA examination.  The facts that the Veteran did not seek medical treatment during this time, and reported that he lost no time form work during this period, establishes that the disability was encompassed within the criteria provided for the assigned 20 percent evaluation.  

In any event, the Veteran does not contend that he required bedrest prescribed by a clinical provider during this period.  The Veteran contends that he sometimes required bedrest, but does not contend that the periods of bedrest required for back pain totaled two weeks or occurred at a rate approximating 4 weeks in a one-year period between this service discharge and the VA examination in May 2006.  

The Board also finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The record does not indicate that the Veteran's lumbar disability necessitated frequent treatment, prior to May 15, 2006, or was manifested by marked industrial impairment.  
Rather, the Veteran was employed full-time, and report no loss of work time due to back disability.  He did not require hospitalization during the relevant period for back disability.  

In addition, records indicate that the Veteran was performing employment which required significant standing and walking, although the Veteran reported that he was not able to lift, and there is no evidence that his employment required him to lift items.  Therefore, there is no objective evidence revealing that this condition caused marked interference with employment, e.g., beyond that already contemplated by the schedular rating criteria.  

In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied for the period addressed in this decision.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the probative evidence of record indicates that the Veteran's disability picture is encompassed within the 20 percent evaluation assigned prior to May 15, 2006, and the preponderance of the evidence is against a higher rating during that period.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

3.  Claim for increased initial evaluation for GERD

Under DC 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Facts and analysis

Following his service separation in September 2005, the Veteran sought service connection for GERD.  That claim was granted, effective September 23, 2005, the day following the Veteran's service separation, by a rating decision issued in September 2006.  The Veteran seeks an initial evaluation in excess of 10 percent.  

VA examination was conducted in July 2007.  The Veteran reported difficulty swallowing but not inability to swallow solid food.  He reported daily esophageal distress with substernal pain and daily heartburn, as well as regurgitation several times weekly.  The examiner stated that there were no signs of anemia, no weight loss, and no malnutrition.

At the time of VA examination on August 3, 2009, the Veteran reported symptoms of GERD at least every other day; although he continued to use medications, those medications were only partially effective.  The Veteran denies nausea, vomiting, hematemesis, or melena.  His weight was 218 pounds.  He reported that he did not have dysphagia (difficulty swallowing), but did have heartburn several times per week and regurgitation several per week.  The examiner stated that there was no anemia.

The Veteran's disability is evaluated under DC 7346, which pertains to hiatal hernias.  As he has not been diagnosed with any other gastrointestinal disorder, no other diagnostic code is applicable in this instance.  38 C.F.R. § 4.114, DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348.

The Board notes that the Veteran also complains of arm and shoulder pain, and has been granted service connection for a left shoulder disorder.  No provider has linked the Veteran's complaints of arm or shoulder pain to GERD.

The Veteran, who is approximately 5"7" tall, has gained weight throughout the pendency of the appeal, and weighed 218 pounds at the time of the August 2009 VA examination.  This evidence establishes that he has not experienced material weight loss.  Although the evidence supports the credibility of the Veteran's reports that he experiences recurrent gastroesophageal reflux disease symptoms, including esophageal distress, reflux, regurgitation and associated indigestion, the objective evidence establishes that, prior to and at the time of August 3, 2009 VA examination, the Veteran did not have dysphagia.  Although the Veteran had previously reported dysphagia, the Veteran did not require a swallow test or modification of his food consistency or any other treatment for dysphagia, such as therapy directed to strengthening the muscles used for swallowing.  The Board finds that the Veteran's reported of dysphagia was mild and resolved.  

Although the Veteran has reported that his GERD symptoms are accompanied by substernal pain, there is no evidence that he required treatment other than the current medications for that symptom.  There is no evidence that the Veteran has erosive changes of the esophagus, or other effects of regurgitation.  

The Board finds that, although the Veteran does have GERD symptoms, those symptoms are not productive of considerable or severe impairment of health, as is required for a higher rating of 30 percent or 60 percent.  None of the evidence indicates that his disability is productive of symptoms approaching considerable impairment of health.  
The Board also notes that the examiner who conducted the August 2009 VA examination opined that the Veteran's GERD did not impair his employability.  Such a finding is unfavorable to an evaluation in excess of the assigned 10 percent evaluation.  

The Board also finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The record does not indicate that the Veteran's GERD necessitated frequent treatment, although he did use medications which were only partially effective to control symptoms.  The examiner concluded that GERD was not manifested by industrial impairment.  

Rather, the Veteran was employed full-time, and reported no loss of work time due to GERD.  He did not require hospitalization for GERD during the relevant period.  Therefore, there is no objective evidence revealing that this condition caused marked interference with employment, e.g., beyond that already contemplated by the schedular rating criteria.  

In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied for the period addressed in this decision.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the probative evidence of record indicates that the Veteran's disability picture is encompassed within the 10 percent evaluation assigned for GERD prior to August 3, 2009, and the preponderance of the evidence is against a higher rating during that period.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).  The appeal for a higher rating for GERD is denied.  



ORDER

The claim for an increased (compensable) evaluation for bilateral pes planus is denied prior to August 3, 2009, but a compensable, 10 percent evaluation on and after August 3, 2009, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the claim is granted to this extent only.

The claim for an increased evaluation in excess of 20 percent for lumbar spine degenerative disc disease, L4-L5, and facet joint arthritis, prior to May 15, 2006, is denied.

The claim for an increased evaluation in excess of 10 percent for GERD prior to August 3, 2009, is denied.


REMAND

In a claim submitted in March 2007, the Veteran sought service connection for a right shoulder disorder.  Although he crossed out the word "right" and inserted the word "left" in the description of his shoulder disorder claim in statements dated in May 2008 and June 2008 and several subsequent statements, the Veteran testified, at his January 2010 hearing before the Board, that he experienced right shoulder problems and sought treatment for right shoulder problems during active service.  This testimony clarifies that the Veteran does not wish to withdraw the claim for service connection for a right shoulder disorder, to include bursitis.  He has testified that his right shoulder symptoms became chronic in service.  VA examination and development of medical opinion is required. 

The Veteran's service treatment records reflect that he was treated for a disorder diagnosed as chronic epididymitis in September 1991, following a July 1991 discharge from active service.  The Veteran testified that a health care provider advised him that the epididymitis treated in 1991 could be related to a vasectomy.  Service treatment records reflect that the Veteran underwent a vasectomy in July 1988, prior to his November 1988 service separation.  Further development of the medical evidence is required.

The Veteran was hospitalized for a psychiatric disorder in 1999, during his third period of active service.  Although the examiner who conducted a VA examination in December 2007 stated that there was no evidence of a current psychiatric disorder, the Veteran testified his 2010 hearing before the Board that he has been treated for a psychiatric disorder.  Further development of the medical evidence is required.

The Veteran stated, in a submission by facsimile in January 2010, that a podiatrist at the Tampa (Florida) VA Medical Center had indicated that he needed surgery for both ankles.  The Veteran also indicated that he was provided left ankle and knee braces and orthopedic shoes.  The VA records described by the Veteran must be sought. 

The Veteran has also testified as to his belief that he continues to have premature ventricular contractions (PVCs) which were initially diagnosed during his second period of active service.  He continues to have or be prone to kidney stones diagnosed during his third period of active service, and continues to have disability due to left leg shortening diagnosed during his first period of service.  Further development of the medical evidence as to these claims is required. 

During his hearing, the Veteran testified that he initially found out he had carpal tunnel syndrome during a two-week summer camp for reserve service, and that the problem became chronic thereafter because later active duty service exacerbated the problem.  He stated that braces had been provided after service, although he had lost those braces and was not currently using braces for the wrists.  Further development of the medical evidence is required. 

VA outpatient treatment records dated in July 2007 reflect that the Veteran had been treated for recent right elbow pain from a private provider.  The Veteran should be afforded an opportunity to identify that provider and those records should be requested.

The Veteran testified that pes planus, GERD, and lumbar spine disability have increased in severity since the VA examinations.  In particular, the Veteran contends that he has intervertebral disc disease as a result of the service-connected disability and has neurologic manifestations.  At his August 2010 videoconference hearing, the Veteran testified that both disabilities had become more severe and caused a wider range of symptoms than at the VA examination.  The Veteran reported significant treatment since that examination.  As such, the Board must remand these matters to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability.
 
The Veteran should be provided with notice of the criteria for service connection and for secondary service connection, to include the statutes and regulations governing claims for service connection where there is active duty for training (ADT), inactive duty for training (NACDUTRA), or other reserve component service not classified by the service department as active duty (AD).  In particular, he should be specifically advised that service connection is not authorized for disorders which arise during a period of enlistment in a reserve component unless the disorder is incurred during a period of actual performance of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. 101(22).  The Veteran should be notified that "injury", for purposes of service connection where the service involved is ACDUTRA and INACDUTRA, refers to the results of external trauma, and the Veteran should be advised of the exceptions to that definition.  38 U.S.C.A. 101; 38 C.F.R. 3.6(a).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with notice of the criteria for service connection and secondary service connection, to include law and regulations governing direct service connection where there is active duty, active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), and other types of reserve component service. 

2.  The Veteran should be asked to identify post-service non-VA or private treatment for any orthopedic disorder, psychiatric disorder, or genitourinary disorder, to include reports of radiologic and laboratory examinations, from September 2005 to the present.

In particular, the Veteran should authorize release of complete records from Advanced Diagnostic Group, the referring private provider, Dr. J.F., or other provider who treated the Veteran following a motor vehicle accident in 2008 or conducted 2008 radiologic examination of the Veteran's back.  The Veteran should identify any other records, including non-clinical records, relevant to his physical condition before and after that accident. 

3.  The records of the Veteran's treatment for any lumbar or neurologic disorder since May 1, 2006, should be obtained.  The records of treatment for pes planus, including records of podiatric treatment, since August 3, 2009, should be obtained.  Records of treatment for GERD since August 3, 2009, should be obtained.  VA treatment records from September 2005 to the present which disclose cardiovascular, orthopedic, psychiatric, or genitourinary treatment should be obtained, including reports of radiologic and laboratory examinations and records related to prosthetic or orthotic devises, including braces, splints, canes, or other devices.  Duplicate records needs not be added to the claims files. 


4.  Contact SSA and request all decisions and medical records associated with an award or denial of SSA disability benefits to the Veteran. 

5.  Afford the Veteran VA orthopedic examination as necessary to determine whether claimed orthopedic disorders are present, and, if so, to obtain opinions as to the onset and etiology of such disorders, and to obtain description of the current severity of each service-connected orthopedic disorder.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiner(s) should obtain a complete history from the Veteran, review the entire claims file, and each examiner should indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present. 

(a). The examiner who provides examination of the right shoulder should address the following:
      
      (i) Does the Veteran currently manifest a right shoulder disorder? If so, please assign a diagnosis for each right shoulder disorder currently manifested. 
      (ii) Is it at least as likely as not (50 percent or greater probability) that a right shoulder disorder had its onset during the Veteran's active service? Does the Veteran have any current right shoulder disorder that began or was manifested within one year after the Veteran's service separation in late September 2005?
      (iii) Is it at least as likely as not (50 percent or greater probability) that a right shoulder disorder has been chronic and continuous since the Veteran's active service?
      (iv) Is it at least as likely as not (50 percent or greater probability) that a current right shoulder disorder is etiologically related to the Veteran's active service, any accident incurred in service, or any incident of service, to include performance of his military occupational specialty? 

(b). The examiner who provides examination of the right ankle and of the left ankle should address the following:
      (i) Does the Veteran currently manifest a right ankle disorder? If so, please assign a diagnosis for each right ankle disorder currently manifested. 
      (ii) Is it at least as likely as not (50 percent or greater probability) that a right ankle disorder had its onset during the Veteran's active service? Does the Veteran have any current right ankle disorder that began or was manifested within one year after the Veteran's service separation in late September 2005?
      (iii) Is it at least as likely as not (50 percent or greater probability) that a right ankle disorder has been chronic and continuous since the Veteran's active service?
      (iv) Is it at least as likely as not (50 percent or greater probability) that a current right ankle disorder is etiologically related to the Veteran's active service, any accident incurred in service, or any incident of service, to include performance of his military occupational specialty? 

(c). The examiner who provides examination related to right carpal tunnel syndrome and left carpal tunnel syndrome claims should address the following:
      
      (i) Does the Veteran currently manifest right carpal tunnel syndrome? Does the Veteran currently manifest right carpal tunnel syndrome?
      (ii) Is it at least as likely as not (50 percent or greater probability) that right carpal tunnel syndrome had its onset during the Veteran's active service? Is it at least as likely as not (50 percent or greater probability) that left carpal tunnel syndrome had its onset during the Veteran's active service? 
      (iii) Is it at least as likely as not (50 percent or greater probability) that right carpal tunnel syndrome or left carpal tunnel syndrome has been chronic and continuous since a period of active service?
      (iv) Is it at least as likely as not (50 percent or greater probability) that current right carpal tunnel syndrome or left carpal tunnel syndrome, if present, is etiologically related to the Veteran's active service, or any incident of service, to include performance of military occupational specialty? 

(d). The examiner who provides examination of the right elbow should address the following:
      
      (i) Does the Veteran currently manifest a right elbow disorder? If so, please assign a diagnosis for each right elbow disorder currently manifested. 
      (ii) Is it at least as likely as not (50 percent or greater probability) that a right elbow disorder had its onset during the Veteran's active service?  Does the Veteran have any current right elbow disorder that began or was manifested within one year after the Veteran's service separation in late September 2005?
      (iii) Is it at least as likely as not (50 percent or greater probability) that a right elbow disorder has been chronic and continuous since the Veteran's active service?
      (iv) Is it at least as likely as not (50 percent or greater probability) that a current right elbow disorder is etiologically related to the Veteran's active service, any accident incurred in service, or any incident of service, to include performance of his military occupational specialty? 

(e). The examiner who provides examination of the left leg should address the following:
      
      (i) Does the Veteran currently manifest left leg shortening? If so, please assign a diagnosis for that finding. 
      (ii) Is it at least as likely as not (50 percent or greater probability) that left leg shortening had its onset during the Veteran's active service from 1979 to 1988, February 1991 to July 1991, or July 1999 to September 2005?  
      (iii) If there is clear and unmistakable evidence that left leg shortening pre-existed the Veteran's service entry in July 1979, is it at least as likely as not (50 percent or greater probability) that left leg shortening was aggravated, that is permanently increased in severity, during a period of active service? 

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of pain or symptoms. 

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the additional information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion. 

(f).  Schedule the Veteran for VA orthopedic and neurologic examinations to determine the nature and severity of his lumbar spine disability.  The examiner should be provided with the Veteran's claims file.  Any opinion provided should be supported by a full rationale.  The examiner should specifically:
      
      (i) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back.
      (ii) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.
      The examiner should indicate whether the Veteran's lumbar disability symptoms have changed during the period since May 15, 2006, and should indicate when symptoms increased or decreased, and the extent of change, since that date.  
      (iii) Identify any associated neurological deformities associated with the service-connected back disorder.  In this regard, the examiner should review the reports of the Veteran's treatment following a 2008 motor vehicle accident.  The examiner should provide an opinion as to whether intervertebvral disc syndrome is present.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that IVDS is related to the Veteran's service-connected back disability.  The severity of each neurological sign and symptom should be reported.  In this regard, the examiner should address all of the Veteran's neurologic complaints.  The examiner should conduct any appropriate neurological testing needed to address the above, including MRI and EMG studies.  If these studies are not necessary, the examiner should state so and provide the reason why such studies are not necessary.  State whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

(g).  Schedule the Veteran for VA orthopedic and/or podiatric examinations as necessary to determine the nature and severity of pes planus since August 4, 2009.  The examiner should be provided with the Veteran's claims file.  Any opinion provided should be supported by a full rationale.  The examiner should specifically describe objective evidence of marked deformity (pronation, abduction, etc.), state whether there is pain on manipulation, describe the severity of pain on manipulation, describe the severity of pain due to pes planus on use of the feet, state whether there is any indication of swelling on use, whether there are callosities, and describe the appearance of the Achilles tendon, and state where the weightbearing line is currently placed.  

6.  Afford the Veteran VA genitourinary examination as necessary to determine whether claimed epididymitis and kidney stone disorders are present, and, if so, to obtain opinions as to the onset and etiology of such disorders.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiner(s) should obtain a complete history from the Veteran, review the entire claims file, and each examiner should indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present. 

(a). The examiner who provides examination of the kidneys should address the following:
      
      (i) Does the Veteran currently manifest a kidney disorder, to include kidney stones? If so, please assign a diagnosis for each kidney disorder currently manifested. 
      (ii) Is it at least as likely as not (50 percent or greater probability) that a kidney disorder had its onset during the Veteran's active service? Does the Veteran have any current kidney disorder that began or was manifested within one year after the Veteran's service separation in late September 2005?
      (iii) Is it at least as likely as not (50 percent or greater probability) that a kidney disorder has been chronic and continuous since the Veteran's active service?
      (iv) Is it at least as likely as not (50 percent or greater probability) that a current kidney disorder is etiologically related to the Veteran's active service, or any incident of service? 

(b) The examiner who provides examination of the testicles should address the following:
      
      (i) Does the Veteran currently manifest epididymitis? 
      (ii) Is it at least as likely as not (50 percent or greater probability) that epididymitis had its onset during any period of the Veteran's active service? 
      (iii) Is it at least as likely as not (50 percent or greater probability) that epididymitis has been chronic and continuous since any period of the Veteran's active service?
      (iv) Is it at least as likely as not (50 percent or greater probability) that current epididymitis is etiologically related to the Veteran's active service, or any incident of service, to include as a residual of or secondary to a vasectomy performed during the vets/ first period of service, prior to his separation from service in November 1988? 

7.  Afford the Veteran VA psychiatric examination as necessary to determine whether an acquired psychiatric disorder is currently present, and, if so, to obtain opinion as to the onset and etiology of such disorder.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiner(s) should obtain a complete history from the Veteran, review the entire claims file, and each examiner should indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  

The examiner who conducts psychiatric evaluation should address the following:
      
      (i) Does the Veteran currently manifest a chronic acquired psychiatric disorder? If so, please assign a diagnosis for each chronic, acquired psychiatric disorder currently manifested. 
      (ii) Is it at least as likely as not (50 percent or greater probability) that an acquired psychiatric disorder had its onset during the Veteran's active service? 
      (iii) Is it at least as likely as not (50 percent or greater probability) that an acquired psychiatric disorder has been chronic and continuous since a period of active service?
      (iv) Is it at least as likely as not (50 percent or greater probability) that an acquired psychiatric disorder is etiologically related to the Veteran's active service, or any incident of service? 

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

      8.  Afford the Veteran VA cardiovascular examination.  The claims folder should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed.  The examiner should review the Veteran's service treatment records and post- service records of diagnosis and treatment of cardiovascular disorder(s).  The examiner should assign a diagnosis for each current disorder of the cardiovascular system.  The examiner should provide an opinion as to whether the Veteran currently manifests premature ventricular contractions (PVCs).  The examiner should address the following questions:
      
      (i) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current cardiovascular disorder which was first manifested during a period of active service?  If so, had that cardiovascular disorder has been chronic and continuous since a period of active service?
      (ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current cardiovascular disorder which was aggravated during or is etiologically related to the Veteran's active service, or any incident of service? 

The examiner should provide a rationale for each opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  The examiner should state what additional evidence or information should be sought so that the opinion may be obtained.

9.  Afford the Veteran VA gastrointestinal examination.  The examiner should be provided with the Veteran's claims file.  Any opinion provided should be supported by a full rationale.  Necessary diagnostic examinations should be conducted.  The results of laboratory examinations of the blood to determine whether there is anemia should be associated with the claims files.  The examiner should specifically describe objective evidence of recurrent epigastric distress, dysphagia, pyrosis, regurgitation, pain, vomiting, material weight loss, hematemasis or melena with moderate anemia, state whether any symptoms of GERD is accompanied by substernal or arm or shoulder pain, whether GERD is productive of impairment of health, and, if there is impairment of health, whether such impairment is considerable or severe, and describe the objective signs and symptoms of the effect of GERD on the Veteran's health.  

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


